DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed September 6, 2019; May 3, 2021, October 12, 2021 and February 8, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received September 9, 2019 are acceptable for examination purposes.
Specification
The specification received September 9, 2019 has been reviewed for examination purposes.
Claim Objections
Claim 2 is objected to because of the following informalities:  the term “batter” in claim 2 should be “battery”.  Claim 3 is dependent upon claim 2 and objected to for the same reasons.  This objection also applies to claims 11-12, where claim 11 also recites the term “batter” therein and the term should be “battery”.  Claim 12 is dependent upon claim 11 and objected to for the same reasons.  Appropriate correction is required.
Claim Interpretation
Claims 1-9 recite receiving one of a battery tray or a unitary battery pack noting that certain dependent claims are directed only to one of the two embodiments.  For example, claims 4-6 are directed to limitations to the battery tray embodiment.  The prior art rejections below, dictate whether weight is given to the battery tray or battery pack.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (U.S. Patent No. 6,840,335).
	Regarding claim 1, Wu discloses and electrically powered tool 1 comprising:
	a base 20 dimensioned to receive a unitary battery pack 2, the unitary battery pack 2 includes a dedicated battery 60 therein and a battery interface 34 that releasably couples with the base 20 and battery pack terminals 32 that electrically connect the battery pack 2 to the base 20 (Figs. 1-4).

    PNG
    media_image1.png
    826
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    739
    651
    media_image2.png
    Greyscale
	

    PNG
    media_image3.png
    835
    551
    media_image3.png
    Greyscale

Regarding claim 2, the unitary battery pack 2 includes rails 34 (protrusions) and the base 20 includes a corresponding groove, where the rails 34 cooperatively engage the groove during insertion of the unitary battery pack 2 inside the base 20 (Figs. 2-4).
	Regarding claim 3,  the protrusion and the groove extend in an axial direction along the tool base wherein the axial direction is parallel to the length direction of the rails 34 (Fig. 2).

    PNG
    media_image4.png
    739
    651
    media_image4.png
    Greyscale

	Regarding claims 4-6, as discussed above, the limitations of claims 4-6 are directed to the tray embodiment.  Claims 4-6 do not require that the tray embodiment is positively chosen and claims 4-6 do not further define the unitary battery pack embodiment therein.  Thus, claims 4-6 are rejected for the same reasons above with respect to the unitary battery pack embodiment as Wu anticipates the unitary battery pack of claim 1 and claims 4-6 do not further define the unitary battery pack embodiment of claim 1 therein.
	Regarding claim 7, the unitary battery pack 20 includes a latch 41 that releasably couples with the base 20 (Figs. 1-4).
	Regarding claim 8, the base 20 includes an anchor for receiving the latch 41 to releasably couple the unitary battery pack 2 to the base 20 (Figs. 1-4).
Claims 1, 4-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACDelco ARM 601-3 product information manual, hereafter referred to as ACDelco ARM 601-3.
	Regarding claim 1, ACDelco ARM 601-3discloses and electrically powered tool 10 comprising:
	a base dimensioned to receive a battery tray, the battery tray includes a dedicated battery therein and a battery interface that releasably couples with the base and battery pack 32 that electrically connect the battery tray to the base (Figs. 1-4).

    PNG
    media_image5.png
    357
    643
    media_image5.png
    Greyscale

	
	Regarding claims 4-5, the batteries are AAA batteries (see page 8).
	Regarding claim 9, the tool includes a keypad to receive a user input and display the input (see Figs on pages 6-7). 

    PNG
    media_image6.png
    417
    712
    media_image6.png
    Greyscale

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ACDelco ARM 601-3 product information manual, hereafter referred to as ACDelco ARM 601-3 as applied to claim 4 above, and further in view of Putney et al. (U.S. Patent No. 6,463,811).
ACDelco ARM 601-3 does not teach of using different types of conventional batteries in the tray (claim 6).
Putney teaches that the batteries used in the torque wrench are known to include AAA batteries or rechargeable batteries (paragraph bridging columns 4-5).   Tray designs commonly include recesses to retain conventional batteries (AA, AAA, C, D or combinations of such). Putney uses a combination of a 9V battery and AAA batteries 85 in Fig. 2, applied to claim 6).  The different batteries power different aspects of the wrench, for example, the 9V battery is specifically employed to power a vibrator motor in a torque wrench in Putney whereas the AAA 1.5V batteries are employed to power the circuitry of the torque wrench (paragraph bridging columns 4-5.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery arrangement in Lee to include different types of batteries as taught by Putney as such combinations would have provided a diverse power configuration of different voltages to power different loads in a torque wrench as needed.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application No. 2015/0007699) in view of Putney et al.(U.S. Patent No. 6,463,811) Silha et al. (U.S. Patent Application No. 2018/0071901), ACDelco ARM 601-3 product information manual, hereafter referred to as ACDelco ARM 601-3) and Isono et al. (U.S. Patent No. 5,164,761).
	Regarding claim 1, Lee discloses an electrically powered torque wrench 100 (tool) comprising, a base 102 dimensioned to receive a battery tray 146, wherein the battery tray receives batteries therein, a tray interface that releasably couples with the base and, although not show, an electrical pathway between the batteries in the tray 146 and the wrench 100 (Figs. 1-3 and 7).

    PNG
    media_image7.png
    503
    796
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    446
    816
    media_image8.png
    Greyscale

	Regarding claim 2, the battery tray 146 includes a protrusion 150 and the base includes a groove 152 which engages with one another during insertion of the battery tray 146 into the base 102 (Fig. 7 and paras. [0028]-[0030]).
	Regarding claim 3, the groove 152 and protrusion 150 extend along the axial direction of tool 100 (Fig. 7).

    PNG
    media_image9.png
    446
    816
    media_image9.png
    Greyscale

	Regarding claim 9, the tool includes a keypad 130 to receive a user input and display the input (see Figs. 1, 2 and 6).
    PNG
    media_image7.png
    503
    796
    media_image7.png
    Greyscale


    PNG
    media_image10.png
    765
    599
    media_image10.png
    Greyscale

	Regarding claim 10, Lee discloses an electrically powered torque wrench 100 (tool) comprising, a base 102 dimensioned to receive a battery tray 146, wherein the battery tray receives batteries therein, a tray interface that releasably couples with the base and, although not show, an electrical pathway between the batteries in the tray 146 and the wrench 100 (Figs. 1-3 and 7).
	Regarding claim 11, the battery tray 146 includes a protrusion 150 and the base includes a groove 152 which engages with one another during insertion of the battery tray 146 into the base 102 (Fig. 7 and paras. [0028]-[0030]).
	Regarding claim 12, the groove 152 and protrusion 150 extend along the axial direction of tool 100 (Fig. 7).
	Regarding claim 18, the tool includes a keypad 130 to receive a user input and display the input (see Figs. 1, 2 and 6).
	Lee does not teach of the particulars of the tray (claims 1 and 10) of the types of batteries in the tray (claims 4-6 and 13-15), of the battery interchangeable between a battery tray and battery pack (claim 10), the tray or pack includes a latch (claims 7/16) and the base includes an anchor for receiving the latch to releasably couple the tray or pack to the base (claims 8/17).
	As to the particulars of the tray (claims 1, 10) and the tool being interchangeable between a battery tray with conventional batteries and a battery pack (claim 10):
The concept of providing an electronic device with either a battery tray holding conventional batteries therein or a rechargeable battery pack has been established in the art as taught by Putney, and  (applied to claim 10).  Putney teaches that the batteries used in the torque wrench are known to include AAA batteries or rechargeable batteries (paragraph bridging columns 4-5).   ACDelco ARM 601-3 discloses and electrically powered tool 10 comprising a base dimensioned to receive a battery tray, the battery tray includes a dedicated battery therein and a battery interface that releasably couples with the base and battery pack 32 that electrically connect the battery tray to the base (Figs. 1-4).

    PNG
    media_image5.png
    357
    643
    media_image5.png
    Greyscale

Silha teaches that the torque wrench rechargeable battery pack 16 can be inserted and removed from the base handle of the wrench wherein the battery pack 16 also includes terminals therein to effectively electrically connect the battery pack to the tool (Figs. 1 and 2).  

    PNG
    media_image11.png
    357
    685
    media_image11.png
    Greyscale

Therefore the use of conventional batteries disposed in a tray (ACDelco ARM 601-3) as well as rechargeable battery packs (Silha) for powering torque wrenches were each well-known in the art at the time the claimed invention was made to sufficiently power the torque wrench and the use of these power sources were well within the skill of the ordinary worker in the art at the time the claimed invention was made.
As to designing the tool and battery sources so that the tool can interchangeably use conventional batteries in a tray or a unitary battery pack, the concept of powering an electronic device in such a manner was also known in the art and readily applicable to any electronic devices so as to effectively provide a more robust design for powering an electronic device.  Designing the tool and power supplies to power a device by either a battery tray or unitary battery pack increases the power capability which can be supplied to the electric tool.  
Isono teaches that was known in the art to provide an electronic device with a battery system including a battery tray 160 for holding conventional batteries 161 therein or a unitary rechargeable battery pack 1.  Each of these battery sources have the same general configuration for insertion into the same recess 6 in the electronic device (Figs. 16 and 21).  This permits use of different battery types (primary and secondary cells) for powering an electronic device wherein the different battery types can be configured so as to be loaded into the same opening of the electronic device as needed.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of modified-Lee such that the system can employ a battery tray of conventional shaped batteries interchangeably with a rechargeable unitary battery pack as taught by Isono since it would have permitted use of different battery types (primary and secondary cells) for powering an electronic device wherein the different battery types would have been configured so as to be loaded into the same opening of the electronic device as needed.  
	With respect to employing the same or different types of batteries in a torque wrench (claims 4-6 and 13-15):
Putney teaches that the batteries used in the torque wrench are known to include AAA batteries or rechargeable batteries (paragraph bridging columns 4-5).   Tray designs commonly include recesses to retain conventional batteries (AA, AAA, C, D or combinations of such). Putney uses a combination of a 9V battery and AAA batteries 85 in Fig. 2, applied to claims 4, 6, 13 and 15).  The different batteries power different aspects of the wrench, for example, the 9V battery is specifically employed to power a vibrator motor in a torque wrench in Putney whereas the AAA 1.5V batteries are employed to power the circuitry of the torque wrench (paragraph bridging columns 4-5.  Alternatively, the absence of a 9V battery would have been further obvious to one of ordinary skill in the art for instances and designs when a vibrator motor is not employed in the torque wrench, thus only requiring the same AAA 1.5V batteries to power the circuitry of the torque wrench (applied to claims 5 and 14).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery arrangement in Lee to include the same or different types of batteries as taught by Putney as such combinations would have provided a desired power configuration to power only the circuitry of the torque wrench (only using the same AAA 1.5V batteries) or also to further power a vibrator motor in a torque wrench using a battery of a different voltage (9V battery) and thus provide a battery system of different voltages to power different loads in a torque wrench as needed.
With respect to the battery tray/pack having a latch (claims 7/16) and the base having an anchor to receive the latch (claims 8/17):
Silha taught that a torque wrench can couple to a corresponding battery source 16 wherein the battery source includes a latch 17 which couples to the base (an undisclosed anchor, but an anchoring feature requisite in order to the latch 17 to effectively function).  The combination provided a design for attaching/releasing a battery inserted into an opening in the torque wrench accordingly.

    PNG
    media_image11.png
    357
    685
    media_image11.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery source to include a latch and the base to include a corresponding anchor to effectively attach/release a battery inserted into an opening in the torque wrench accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2003/0094081 discloses and electrically powered tool 10 comprising a base 40 dimensioned to receive a battery tray 60, the battery tray 60 includes receiving areas to receive conventional batteries therein, a tray interface 68 that releasably couples with the base 40 and tray terminals 69 and 79 in the tray that electrically connect the battery tray 60 to the base 40 (Figs. 1-6).  U.S. Patent Application No. 2009/0277313 discloses a torque wrench having a battery pack disposed in the base of the wrench.  U.S. Patent Application No. 2013/0196203 discloses tool battery pack with a latch to couple the battery pack to a cordless power tool.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725